United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-3769
                       ___________________________

                       Robyn G. Edwards; Mikki Adams

                      lllllllllllllllllllllPlaintiffs - Appellants

                                          v.

 Gene Salter Properties and Salter Construction Inc., (Originally named as Gene
                 Salter Properties); Brittany Pringle, Employee

                     lllllllllllllllllllllDefendants - Appellees

                             ------------------------------

                                   United States

                lllllllllllllllllllllAmicus on Behalf of Appellant(s)
                                      ____________

                   Appeal from United States District Court
               for the Eastern District of Arkansas - Little Rock
                                ____________

                           Submitted: August 30, 2018
                             Filed: October 9, 2018
                                 [Unpublished]
                                 ____________

Before SMITH, Chief Judge, BOWMAN, and BENTON, Circuit Judges.
                             ____________

PER CURIAM.
       Robyn Edwards and Mikki Adams appeal after the District Court denied their
motion for summary judgment and granted defendants’ motion for summary judgment
in their pro se action claiming that defendants failed to accommodate Edwards’s
disability in violation of the Fair Housing Act (FHA), 42 U.S.C. §§ 3601–3619. The
record below showed that plaintiffs tried to rent an apartment managed by defendant
Gene Salter Properties but were told that in accordance with Salter Properties’ policy,
their rental application would not be approved unless they provided pay stubs, an
offer letter, or tax returns to verify their income; had a qualified guarantor; or paid the
full lease term up front. Plaintiffs could not provide the required documentation
because their only sources of income were social security disability income (SSDI),
retirement benefits, and rental income. Plaintiffs offered to provide proof of these
income sources, but defendants refused to accept such proof. The District Court
granted summary judgment for defendants, concluding that plaintiffs were unable to
show that an exception to the income-verification policy was a necessary
accommodation because plaintiffs did not argue that Edwards’s disability prevented
her from getting a co-signer.

       Regarding Salter Properties, we conclude that plaintiffs have shown that the
requested accommodation was necessary and reasonable. See Peterson v. Kopp, 754
F.3d 594, 598 (8th Cir. 2014) (standard of review); 42 U.S.C. § 3604(f)(3)(B) (stating
that handicap discrimination includes “a refusal to make reasonable accommodations
in rules, policies, practices, or services, when such accommodations may be necessary
to afford such person equal opportunity to use and enjoy a dwelling”). We conclude
that allowing a co-signer or prepaying the full lease term were not substitutes for
accommodating plaintiffs, who had sufficient income to rent the apartment, because
those options did not level the playing field but instead posed an additional burden
on the disabled applicant. Cf. US Airways, Inc. v. Barnett, 535 U.S. 391, 397 (2002)
(“The [Americans with Disabilities] Act requires preferences in the form of
‘reasonable accommodations’ that are needed for those with disabilities to obtain the
same workplace opportunities that those without disabilities automatically enjoy.”);

                                           -2-
see also Cinnamon Hills Youth Crisis Ctr., Inc. v. St. George City, 685 F.3d 917, 923
(10th Cir. 2012) (noting that accommodations are necessary under the FHA if they
are required to create “a level playing field in housing for the disabled”); Wis. Cmty.
Servs. v. City of Milwaukee, 465 F.3d 737, 749 (7th Cir. 2006) (en banc) (stating that
the FHA “requires only accommodations necessary to ameliorate the effect of the
plaintiff’s disability so that she may compete equally with the non-disabled in the
housing market”). Although defendants argue that plaintiffs did not need
accommodation because they could have submitted tax returns to show adequate
earnings, the record below shows that Edwards was not required to file federal tax
returns in 2014 due in part to the large portion of her income that came from SSDI.
See Internal Revenue Service, Tax Guide 2014 For Individuals 6 (2015), available
at www.irs.gov/pub/irs-prior/p17--2014.pdf (last visited 10/03/18) (stating that a
single person under the age of 65 must file a tax return if gross income was at least
$10,150 and explaining that gross income does not include social security benefits,
unless half of the benefits plus other gross income is more than $25,000).

      We conclude that the District Court properly granted summary judgment to
defendants Brittany Pringle and Salter Construction, Inc., on the alternative bases
provided by the District Court, which plaintiffs do not dispute. Specifically, Pringle
had only a ministerial role in carrying out Salter Properties’ rental policies, and Salter
Construction had no involvement in any issues before the court.

       We reverse the summary judgment in favor of Salter Properties and remand to
the District Court for further proceedings consistent with this opinion. We affirm the
summary judgment for Pringle and Salter Construction. We deny defendants’ motion
to strike plaintiffs’ reply brief.
                         ______________________________




                                           -3-